Citation Nr: 1717958	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-47 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected right ear hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, previously claimed as a nervous disorder and depression; and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  

4.  Entitlement to a disability rating in excess of 10 percent for the service-connected bilateral foot callouses.  

5.  Entitlement to a disability rating in excess of 10 percent for the service-connected arthralgia of the right knee.  

6.  Entitlement to a disability rating in excess of 10 percent for the service-connected arthralgia of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1978 and from May 1980 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2009, December 2010, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A May 2009 rating decision continued a 10 percent rating for arthralgia of the right knee, a 10 percent rating for arthralgia of the left knee, and a 10 percent rating for bilateral foot calluses.  The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in July 2009.  The RO issued a Statement of the Case (SOC) addressing these issues in September 2016, and the Veteran submitted a timely VA Form 9, substantive appeal to the Board, which was received in October 2016.  

A December 2010 rating decision found that new and material evidence had not been received to reopen a previously denied claim of service connection for major depression (previously claimed as psychiatric condition, depression, and nervous condition).  The Veteran's NOD with that determination was received at the RO in March 2011.  The RO issued a SOC in October 2012, and the Veteran's VA Form 9 was received in October 2012.  

An April 2012 rating decision, in part, granted service connection for right ear hearing loss assigning a noncompensable rating, effective January 25, 2012, and denied service connection for OSA.  In a May 2012 NOD, the Veteran disagreed with the initial noncompensable rating assigned for the service-connected right ear hearing loss.  In a June 2012 NOD, the Veteran disagreed with the denial of service connection for OSA.  The RO issued separate SOC's addressing each issue in October 2012.  The Veteran submitted separate VA Form 9s for each issue, received in November 2012.  

In a January 2015 remand, the Board noted that the Veteran's October 2012 and November 2012 VA Form 9s reflect that he requested a Board videoconference hearing with regard to the issues of service connection for OSA, entitlement to an increased rating for the right ear hearing loss, and whether new and material evidence had been received to reopen a previously denied claim of service connection for a psychiatric disorder.  Accordingly, those issues were remanded so that the Veteran could be scheduled for a Board hearing.  

Additionally, the January 2015 remand pointed out that the Veteran submitted a timely NOD in July 2009 in response to the May 2009 rating decision which denied claims for increased ratings for the service-connected foot callouses and bilateral knee arthralgia; however, the RO had not yet issued an SOC addressing those issues.  Accordingly, and pursuant to Manlincon v. West, 12 Vet App. 238 (2004), a remand was required for the RO to issue an SOC.  As noted above, the RO subsequently issued the SOC addressing the issues of increased ratings for the service-connected foot callouses and bilateral knee arthralgia in September 2016, and the Veteran responded with the submission of a timely VA Form 9, substantive appeal to the Board, in October 2016.  The VA Form 9 reflects the Veteran's request for a Board hearing.  

Also included in the January 2015 remand was the issue of entitlement to an annual clothing allowance for the year 2010.  The Veteran presented testimony with regard to this issue at a Board hearing in April 2011 before a Veterans Law Judge (not the undersigned).  The development directed by the Board in the January 2015 remand remains ongoing at the Agency of Original Jurisdiction (AOJ) at this time.  Furthermore, if the claim for entitlement to an annual clothing allowance for the year 2010 remains denied following completion of the requested development, the matter will be addressed in a separate decision issued by the Veterans Law Judge who conducted the April 2011 Board hearing.

In October 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims file, and shows that the Veteran provided testimony only with respect to the issues of entitlement to service connection for OSA, entitlement to a compensable rating for right ear hearing loss; and, whether new and material evidence had been received to reopen a previously denied claim of service connection for a psychiatric disorder.  Although the record now reflects that the Veteran's October 2016 VA Form 9 was received prior to the date of the hearing, the document had not yet been associated with the Veteran's electronic claims file at the time of the hearing; hence, it was not clear whether the claims for increased ratings for the foot callouses and bilateral knee arthralgia were properly before the Board at the time of the hearing, and testimony on those issues was not taken at that time.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claim of service connection for a psychiatric disorder, as well as the issues of entitlement to service connection for OSA, and entitlement to increased ratings for the service-connected right ear hearing loss, bilateral knee arthralgia, and foot callouses, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied entitlement to service connection for a nervous disorder based on a finding that his claim was not well grounded because the service treatment records failed to show a diagnosis of a nervous condition.  The Veteran did not appeal that determination.  

2.  In a November 1999 rating decision, the RO denied entitlement to service connection for depression based on a finding that his claim was not well grounded because the evidence failed to establish a nexus between a current diagnosis of depression/dysthymia, and active service.  The Veteran did not appeal that determination.  

3.  In a May 2001 rating decision, the RO denied service connection for depression, claimed as due to anger based on a finding that the evidence failed to establish a nexus between a current psychiatric disorder and service.  The Veteran did not appeal that determination.  

4.  Presuming its credibility, the evidence associated with the record since May 2001 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The October 1996, November 1999 and May 2001 rating decisions denying service connection for a psychiatric disorder are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In rating decisions dated October 1996, November 1999 and May 2001, the RO denied the Veteran's claim of service connection for a psychiatric disorder, variously claimed as a nervous disorder, depression, dysthymia and major depressive disorder.  The basis of the denials was that the service treatment records failed to a show treatment for, or a diagnosis of, an acquired psychiatric disorder and there was no nexus between any current psychiatric disorder and service.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The October 1996, November 1999 and May 2001 rating decisions are final because the Veteran did not file a timely appeal following the receipt of notice of those decisions.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal periods, thus, new and material evidence was not submitted so as to vitiate the finality of those decisions.  38 C.F.R. § 3.156(b) (2016).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The relevant evidence of record at the time of the May 2001 rating decision included some service treatment records and statements from the Veteran in support of his claim, as well as VA outpatient mental health records showing a current diagnosis of a psychiatric disorder.  See March 2001 VA outpatient mental health physician note.

Since the May 2001 rating decision, additional evidence has been associated with the claims file, including the Veteran's Board hearing testimony.  At the October 2016 video conference hearing, the Veteran testified that during service in 1977 he was having anger management problems and was referred for evaluation by a neuropsychiatrist.  Hearing Transcript, p. 3.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran may have suffered from a psychiatric disorder during service and, that there is a possibility that not all of the Veteran's service treatment records have been obtained.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

New and material evidence to reopen the claim of service connection for a psychiatric disorder has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  He asserts that he was referred to a neuropsychiatrist during service in 1977 because he was having trouble controlling his anger.  He maintains that these anger issues were a manifestation of his currently-diagnosed depression.  

According to a March 2001 VA progress note, the Veteran reported that a Navy doctor told him to go to a neuropsychiatrist in 1977 "for suppressed anger," but he did not go due to fear of being labelled "mentally off."  The Veteran realized that he was very depressed during service, but did not know anything about depression at that time.  The VA psychiatrist advised the Veteran that his depression has been described as "anger turned inward," and that the psychiatric disturbance he was experiencing in the service is the same one he continues to deal with today.  

The Veteran had two separate periods of active duty, from June 1976 to June 1978 and from May 1980 to June 1982.  Although the record contains some service treatment records from the Veteran's first period of service, it is not clear as to whether the entire service treatment record has been obtained.  

Additionally, it does not appear that any attempt has been made to obtain and associate with the claims file the Veteran's service personnel records, yet these records could potentially provide some insight into the Veteran's reported "anger issues," and could potentially corroborate the Veteran's assertion that he was referred to a neuropsychiatrist in 1977.  

Regarding the claim of service connection for OSA, the RO denied the claim in an April 2012 rating decision based on a finding of no current diagnosis, with nothing shown in service.  However, the Veteran subsequently submitted a March 2011 private sleep study showing a diagnosis of severe OSA.  Additionally, at his October 2016 Board hearing, the Veteran testified that he first had trouble with his sleep during boot camp because he was snoring so loud that his fellow servicemen would shake him awake to get him to stop snoring.  This evidence triggers VA's duty to obtain a medical opinion as to whether the Veteran's OSA had its onset in, or is otherwise related to, service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

Regarding the claim for a compensable rating for the service-connected right ear hearing loss, the Veteran testified at his October 2016 Board video conference that his hearing had gotten worse since his most recent VA audio examination in March 2012.  Hearing Transcript, p. 9.  As the Veteran is competent to report an observable symptom such as a decrease in hearing ability, he should be afforded a new VA examination to determine the current severity of his right ear hearing loss.  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

Also, as noted above, the Veteran has timely appealed the issues of entitlement to disability ratings in excess of 10 percent, each, for the service-connected foot callouses, right knee arthralgia and left knee arthralgia.  With respect to those appeals, the Veteran has requested to appear for a Board video conference hearing.  See November 2012 VA Form 9.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the Veteran's request, the issues of entitlement to ratings in excess of 10 percent, each, for the service-connected foot callouses, right knee arthralgia and left knee arthralgia, are remanded for the Veteran to be scheduled for a video conference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board video conference hearing at the RO with regard to the issues of entitlement to ratings in excess of 10 percent each for the service-connected foot callouses, right knee arthralgia and left knee arthralgia.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

2.  Obtain and associate with the claims file the Veteran's complete personnel file for both periods of active service; and, as the Veteran's service treatment records may be incomplete, make another attempt to secure the Veteran's complete service treatment record, for both periods of service, but with particular emphasis on the Veteran's period of active service from June 1976 through June 1978.  

3.  Obtain and associate with the claims file VA treatment records dated from May 2016 onward; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.  

4.  Schedule the Veteran for a VA examination to determine the likely etiology of the OSA.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner(s) for the pertinent medical and other history, including the Veteran's reported history with regard to onset of his OSA.  All necessary testing and evaluation should be performed.

The examiner should opine as to whether the Veteran's OSA is, at least as likely as not (a 50 percent or higher probability) related to service, including whether it had its onset during service.  All opinions must be accompanied by a complete rationale and the examiner should consider the Veteran's self-reported history with regard to onset and observable symptoms.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After obtaining any personnel records and any additional service treatment records (to the extent possible), schedule the Veteran for an appropriate examination to determine the likely etiology of his psychiatric disorder.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner(s) for the pertinent medical and other history, including the Veteran's reported history with regard to onset of his depression and anger management symptoms.  All necessary testing and evaluation should be performed.

The examiner should opine as to whether the Veteran's psychiatric disorder is, at least as likely as not (a 50 percent or higher probability) related to, including whether it had its onset during service.  All opinions must be accompanied by a complete rationale and the examiner should consider the Veteran's self-reported history with regard to onset and observable symptoms.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6.  Schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected right ear hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file should be provided the examiner and reviewed.  

a.  The examination must include at a minimum a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  

7.  Following completion of Directives 2-6 above, to the extent possible, readjudicate the claims of service connection for OSA, and an acquired psychiatric disorder, and entitlement to an initial compensable rating for the service-connected right ear hearing loss.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


